Citation Nr: 0606851	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  02-08 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for hypertensive heart disease.

2.  Entitlement to an increased rating for bursitis of the 
right shoulder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Winston-Salem, North Carolina.  The veteran 
moved during the pendency of this appeal and jurisdiction of 
his claims folder comes to the Board from the RO located in 
Jackson, Mississippi.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
this matter has been developed and obtained and all due 
process concerns have been addressed.

2.  The veteran's hypertensive heart disease is manifested by 
no acute episodes, a workload of greater than five metabolic 
equivalents and an ejection fraction in excess of 50 percent.

3.  The veteran is right handed and his right shoulder 
bursitis limits his range of abduction to less than 25 
degrees from his side.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for hypertensive heart disease are not met during the 
pendency of this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7 4.104, Diagnostic Code 7007 
(2005).


2.  The criteria for a 40 percent disability rating, but no 
more, for right shoulder bursitis are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5019, 5201 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule).  To evaluate the severity of a 
particular disability, it is essential to consider its 
history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1, 4.2 (2004).  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, only the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation under 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In the appeal of an initial assignment 
of a rating disability, a veteran may be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period, a practice known as 
"staged ratings."  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2004).  The determination of the merits of the claim must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board notes that 
evidence supporting a claim or being in relative equipoise is 
more than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.


Heart Disease

Service connection was established for hypertension by the 
March 1998 rating decision and a 10 percent disability rating 
was assigned.  The September 2001 rating decision from which 
this appeal arises shows that the 10 percent disability 
rating was hypertension was continued but that secondary 
service connection was established for hypertensive heart 
disease, with a separate 30 percent disability rating 
assigned.  While the veteran's overall heart disability had a 
resulting combined 40 percent disability evaluation, the 
veteran only disagreed with the disability rating assigned to 
his hypertensive heart disease, not his hypertension rating.  
As such, the veteran's hypertension evaluation will not be 
addressed herein.  The veteran's representative brought to 
the Board's attention in the September 2004 informal hearing 
presentation that the veteran's VA examinations did not 
contain blood pressure readings.  However, as the veteran's 
hypertension (evaluated in part by blood pressure readings) 
is not before the Board, any lack of such readings does not 
make the VA examination inadequate for evaluating the 
veteran's current claim.
 
The veteran's hypertensive heart disease is evaluated 
pursuant to Diagnostic Code 7007 which utilizes metabolic 
equivalents.  One MET (metabolic equivalent) is the energy 
cost of standing quietly at rest and represents an oxygen 
uptake of 3.5 milliliters per kilogram of body weight per 
minute.  A higher 60 percent rating requires more than one 
episode of acute congestive heart failure in the past year; 
or when there is a workload of greater than 3 METs but not 
greater than 5 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  38 CFR § 4.104, 
Diagnostic Code 7007 (2005).

A February 2000 private medical record reflects that the 
veteran had left ventricular hypertrophy and the veteran was 
given nitroglycerin.  In March 2000 the veteran sought 
emergency room treatment for atypical pain.  However, the 
medical record indicates that the veteran was found to not be 
having a cardiac event but to be having gastroesophageal 
reflux disease.  In his November 2000 statement, the veteran 
indicated he had difficulties breathing when he climbed 
stairs.  However, a March 2000 private medical record had 
revealed that the veteran was able to exercise for nine 
minutes on a standard stress test with no chest pain or 
anginal symptoms.

While the overall effects of the veteran's heart disease have 
been characterized as severe and do result in such things as 
fatigue, as indicated in the April 2004 VA examination 
report, the evidence of record does not reveal an overall 
disability picture of hypertensive heart disease that meets 
the criteria for an evaluation in excess of 30 percent at any 
point during the pendency of this appeal.  The March 2003 VA 
examination report reflects that the veteran had a left 
ejection fraction of 66.5 percent and METs of seven while the 
April 2004 VA examination report shows the veteran had an 
ejection fraction of 79 percent with an estimated METs of 
seven.  

In short, the evidence of record is not reflective of the 
type and degree of heart disease that more closely 
approximates the criteria for a disability rating in excess 
of 30 percent during the pendency of this appeal, and, 
therefore, the preponderance of the evidence is against the 
veteran's increased rating claim.  As the preponderance of 
the evidence is against an increased rating at any point 
during the pendency of this appeal, a staged rating is not 
warranted.  The Board notes that the benefit-of-doubt rule 
does not apply when the preponderance of the evidence is 
against claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. 
Cir. 2001).  

Right Shoulder Bursitis

Service connection for right shoulder bursitis was 
established by a March 1998 rating decision and a 10 percent 
disability rating was based on complaints of pain and a full 
range of motion that was painful.  The veteran filed a claim 
for an increased rating in May 2000, but his 10 percent 
disability rating was continued.  Bursitis is rated on 
limitation of the affected part as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5019 (2005).  The 
veteran's right shoulder is his major arm.  See 38 C.F.R. 
§ 4.69 (2005).  A higher 30 percent rating contemplates 
limitation of the major arm to midway between side and 
shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2005).  A maximum 40 percent rating is warranted for 
limitation of motion of the arm to 25 degrees from the side.  
However, an evaluation of any musculoskeletal disability must 
include consideration of the veteran's ability to engage in 
ordinary activities, including employment, and of impairment 
of function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40 (2005); DeLuca 
v. Brown, 8 Vet. App. 202 (1995). 

Here, the veteran's private medical records show the veteran 
received chiropractic care and physical therapy for neck and 
back pain resulting from an April 1997 motor vehicle 
accident.  See September 1999 neurological associates letter.  
To the extent that these complaints are distinguishable from 
the veteran's shoulder condition, the associated symptoms 
with the neck and back will not be utilized to evaluate this 
claim.  See 38 C.F.R. § 4.14 (2005).  His generalized 
complaints of pain will be utilized herein.

A June 2000 emergency room record reflects that the veteran 
indicated that he had recently had an increase in his pain 
medication for his shoulder pain.  The increase in the 
medication caused reflux problems and the record indicates 
the physician recommended the veteran stop going to one 
doctor after another which had resulted in the veteran 
getting put on different medications.  In a November 2000 
statement, the veteran complained of ongoing muscle tightness 
throughout his body and indicated he had limited motion with 
pain all over his body.

Instead of limitation of the major arm to midway between side 
and shoulder level, the March 2003 VA examination report 
shows that the veteran had had flexion to 100 degrees (at 
which pain began) and abduction to 100 degrees at which point 
pain began.  The report reflects he had external and internal 
rotation to 90 degrees with no additional limitation of 
motion by pain.  Even considering that the veteran had pain, 
fatigue and lack of endurance and tenderness of the muscles 
upon palpation, the March 2003 VA examination does not 
approximate limitation of function of the right shoulder to 
midway between the side and shoulder.  See 38 C.F.R. § 4.71a, 
Plate I (2005).

An April 2004 VA examination report reflects that the veteran 
indicated that his shoulder would sting when holding a phone 
receiver and his shoulder was constantly painful, but he had 
no incapacitation.  The report indicates that his shoulder 
had an abnormal appearance with tenderness to palpation.  He 
had flexion to 180 degrees but pain at 160 degrees, abduction 
to 150 degrees but pain at 20 degrees, external rotation to 
80 degrees but pain at 20 degrees, and internal rotation to 
90 degrees but pain at 20 degrees.  The April 2004 VA 
examination shows an increase in the limitation of function 
of his right shoulder.  His range of motion was now less than 
midway between side and shoulder level based on his range of 
abduction as limited by pain.  In fact, his limitation of 
function of his right shoulder abduction, as per the April 
2004 VA examination report, approximates the criteria for a 
maximum 40 percent disability rating and an increased rating 
is therefore warranted and this appeal is granted.

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must be provided prior 
to the adjudication appealed, and must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

In March 2004, the veteran was notified by letter of the 
evidence necessary for a higher disability rating, the 
evidence already received, and informed him of the evidence 
necessary substantiate his claim that he was expected to 
provide and the evidence VA would seek.  He was requested to 
identify or submit the evidence to VA.  He was similarly 
notified by letter in February 2005.  The February 2005 
letter specifically requested that he submit any evidence 
pertaining to his claims that he had in his possession or to 
authorize VA to obtain private medical evidence on his behalf 
that he had previously identified.  Thus, the Board considers 
VA's notice requirements met.  

With respect to the timing of the notice, the Board finds 
that any defect with respect to the timing was harmless 
error.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  The veteran has been notified of 
the evidence necessary to substantiate his claim and afforded 
the opportunity to either submit evidence or authorize VA to 
obtain evidence on his behalf.  Under these circumstances, 
the Board is satisfied that any error in the timing of the 
complete notice was harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2005).  The 
veteran has been afforded VA examinations in connection with 
this claim and the resulting reports are of record.  Private 
medical evidence, a form filled in by his previous employer, 
and VA medical records have been associated with his claims 
file.  The veteran has not authorized VA to obtain any 
additional evidence on his behalf.  As such, the Board 
concludes that no further assistance to the veteran regarding 
development of evidence is required.  See McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).


ORDER

An increased rating for hypertensive heart disease is denied.

An increased 40 percent rating for bursitis of the right 
shoulder is granted, subject to the law and regulations 
governing the payment of monetary benefits.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


